Title: From Thomas Jefferson to James Currie, 25 December 1801
From: Jefferson, Thomas
To: Currie, James


          
            Dear Sir
            Washington Dec. 25. 1801.
          
          I inclose you a publication of Aiken’s on the Cowpox, as also some pieces from the newspapers. you will see Dr. Coxe’s experiments of the variolous after the vaccine inoculation. the matter for the latter was from me, & consequently proves that we kept the disease in it’s genuine form at Monticello, as well as that the matter I sent you was genuine. but as you deferred using it, it probably became effete, as it quickly does. the inoculation here is kept up from the same matter. health & best wishes.
          
            Th: Jefferson
          
        